Citation Nr: 1450423	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-37 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and S.C.



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to April 1970 and from February 1976 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued the assigned 50 percent rating for service-connected PTSD.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a Travel Board hearing in August 2013.  A copy of the hearing transcript is of record.  The Board then remanded the matter for additional development in March 2014.  In this remand, the Board noted that a claim for a TDIU had been raised by the record.  The Board properly assumed jurisdiction over that issue and also remanded it for additional development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed through the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  PTSD is manifested by symptoms such as anxiety, depressed mood, suspiciousness, circumstantial speech, and mild memory loss; obsessional rituals, illogical or obscure speech, neglect of personal hygiene, spatial disorientation or other symptoms reflecting similar impairment have not been demonstrated.

2.  Service-connected PTSD, rated at 50 percent disabling, does not preclude the Veteran from obtaining or maintaining substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.   The criteria for a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 4.15, 4.16, 4.18 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information for his PTSD claim in a September 2009 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He was provided additional notice regarding his TDIU claim in May 2014, and that claim was then adjudicated in an October 2014 supplemental statement of the case (SSOC).  Therefore, any timing deficiency associated with this TDIU notice is not prejudicial.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect).  In any case, the Veteran has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, lay statements, and hearing transcript have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's PTSD and assess the impact of that condition on his occupational functioning.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the AVLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  An increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred if the claim for an increase is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The Board's discussion must address the evidence from one year prior to the date of claim, in this case August 2009, through to the present.  However, VA is obligated to consider the entire history of the Veteran's service-connected disability in addition to the present level of disability. 38 C.F.R. §§ 4.1, 4.2; see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The Veteran is currently assigned a 50 percent rating for his PTSD under Diagnostic Code 9411.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).

The record on appeal also contains GAF scores.  As described in the DIAGNOSTIC AND STASTICAL MANUAL FOR MENTAL DISORDERS (DSM), GAF scores range from 1 to 100, depending on the level of a person's occupational and social functioning.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; instead, the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM at 46-47.

The Veteran failed to appear for an October 2009 VA examination.  VA records from December 2009 included positive screens for PTSD and depression, in which the Veteran reported experiencing little pleasure or interest in doing things more than half the days, and feeling down or depressed nearly every day.

In February 2010, the Veteran reported losing his wife in August.  He had been depressed since that time, with decreased concentration and energy, and feelings of hopelessness.  He specified that he wanted a 100 percent rating based on symptoms of anxiety, avoidance, flashbacks, nightmares, intrusive memories, exaggerated startle response, isolation from loved ones, and emotional numbing.  His treating physician assigned a GAF score of 50 for diagnoses of PTSD, alcohol dependence, and cocaine abuse.  Similar findings were recorded in October 2010.

In December 2010, the Veteran reported feeling better.  He was compliant with his medication, and his mood and irritability had improved.  He was still drinking and occasionally using cocaine.  His GAF score was 50.

The Veteran underwent a VA examination in April 2011.  He reported feeling like hurting someone else or himself.  He also reported being arrested for an assault since his last examination.  The examination itself revealed appropriate grooming, normal speech and psychomotor activity with some restlessness.  His mood and affect were appropriate to expansive.  This thought process and content was normal with some distractibility.  There was no suicidal or homicidal ideation, and no psychosis was present.  The Veteran reported having auditory hallucinations but declined to describe them.  The examiner stated that the Veteran appeared able to engage in a normal range and variety of activities of daily living, and that his PTSD was no worse than previous examinations except for increased depression following his wife's death.  The examiner noted that the Veteran's high score on the PTSD checklist was likely due to the Veteran's understanding of the purpose of the test and the examination, noting that the severity was less when the same questions were asked in different ways.  He also described several situations where he has contact with others, including playing dominos and riding with his friend, a truck driver.  The examiner assigned a GAF score of 45 for moderate PTSD, severe alcohol dependence, and cocaine abuse.  He stated that PTSD resulted in deficiencies in most areas, but that the Veteran's mood, thinking, social relationship, and ability to work and attend school, were more likely impacted by his alcohol and cocaine use.

In August 2011, the Veteran reported feelings of anxiety, depression, and PTSD issues, but denied suicidal or homicidal ideation or violent behavior.  Additional records from October 2011 include a GAF score of 45 based only on diagnoses of alcohol and cocaine dependence.  In November 2011, the Veteran reported that he enjoyed playing music and watching television.  He had been suicidal "once upon a time."  Examination reflects the Veteran was well groomed but appeared tired.  His mood was depressed and his affect was irritable.  His thoughts were linear.  There was no psychosis or suicidal or homicidal ideation.

VA records from February 2012 show the Veteran reported struggling with his temper when exposed to noise or people.  He said his mood was labile and "down" 25 percent of the time. He complained of memory problems related to conversation or tasks such as going to the store.  On examination, he was well groomed.  His mood and affect were mildly depressed, and thinking was linear.  He denied any psychosis or suicidal or homicidal ideation.

Additional records dated April 2012 show the Veteran reported doing well and did not have any symptoms.  He reported using cocaine one week earlier.  On examination, he had a cheerful mood with some irritability and complaining.  His thinking was linear.  He denied any psychosis or suicidal or homicidal ideation.

VA records from July 2012 show the Veteran reported increased irritability and nightmares with poor sleep during the past couple of months.  He had frequent fights with his family.  He acknowledged only intermittent compliance with his medications.  On examination, he was mostly cooperative but "standoffish" at times.  Grooming was normal, with no abnormal behavior or movements.  Speech and thought processes were normal.  His mood was irritated, and his affect was appropriate.  He denied any delusions, hallucinations, or suicidal or homicidal ideation.  Judgment was poor and insight was limited.  The treating physician stated that the Veteran's worsening symptoms were likely related to non-compliances, and assigned a GAF score of 50 for chronic PTSD, cocaine abuse, and alcohol abuse in partial remission.

VA records dated September 2012 show the Veteran was well groomed with normal speech.  He demonstrated euthymic behavior secondary to disinhibition from drug abuse.  Thought processes were normal, but with a perseverance for a benzodiazepine prescription.  There was no suicidal or homicidal ideation, and the Veteran denied any hallucinations.  The treating physician diagnosed chronic PTSD in remission.

VA records from January 2013 noted that the Veteran was mildly intoxicated, and had appeared in the emergency room the night before and tested positive for alcohol and cocaine.  On examination, his mood was elevated and his behavior was appropriate.  His mood and affect were euthymic, and he was well groomed.  Thinking was linear, and there was no indication of any psychosis or suicidal or homicidal ideation.  He was diagnosed with active substance abuse and PTSD in remission.  In June 2013, a breathalyzer test yielded a blood-alcohol level of .241.  On examination, the Veteran was intoxicated, disinhibited, euphoric and irritable.  He was again diagnosed with PTSD in remission.

The Veteran testified at a Board hearing in August 2013.  He testified about experiencing homicidal ideation and feeling very violent recently.  He also described having nightmares and being short on patience.  A friend of the Veteran, S.C., stated that the Veteran sometimes snaps and gets angry, and required supervision.

VA records from October 2013 include a notation from the treating physician that this was one of the few occasions when the Veteran did not show up in an intoxicated state.  On examination, he was well groomed with normal behavior, speech, and psychomotor activity.  His affect was full and memory was intact.  His thought content was normal, with no suicidal or homicidal ideation or hallucinations.  The examining physician stated his opinion that the Veteran was not more than 50 percent disabled from PTSD.

Additional records dated June 2014 show the Veteran arrived in an intoxicated state.  He was noted to have been in an earlier argument with another patient, and the police were called when the Veteran was seen filing his nails with a pocketknife.  He had denied any intent to hurt anybody.  On examination, the Veteran's judgment and insight were intact, with no suicidal or homicidal ideation present.  The treating physician stated that the Veteran did not have an active mental illness other than antisocial personality traits and alcohol abuse.  While the Veteran's service-connected status for PTSD was noted, he was diagnosed with alcohol and cocaine use disorder and probable antisocial personality disorder.

The Veteran underwent a VA examination in July 2014.  The examiner noted diagnoses of PTSD, alcohol use disorder, and cocaine use disorder.  The latter two disorders were not associated with service.  He stated that 50 percent of the Veteran's occupational and social impairment was attributed to PTSD, 25 percent to alcohol use disorder, and 25 percent to cocaine use disorder.  PTSD was noted to result in anxiety, suspiciousness, chronic sleep impairment, mild memory loss, circumstantial or stereotyped speech, difficulty in understanding complex commands, impaired judgment, and difficulty in establishing and maintaining effective work and social relationship.  On examination, the Veteran was appropriately dressed and groomed.  He was noted to be hyperactive and anxious.  His mood was anxious and his affect was irritable.  Speech and thought processes were normal, though the Veteran was distractible and had poor insight.  There were no delusions, hallucinations, or obsessions.  For PTSD alone, the examiner assigned a GAF score of 55.

Based on the evidence of record, the Board finds that the Veteran's PTSD is characterized by the following signs or symptoms: depressed mood, anxiety, sleep impairment, mild memory loss, circumstantial speech, impaired judgment, and disturbances in motivation.

The Board finds that these symptoms are similar to many of those contemplated by the currently assigned 50 percent rating.  In particular, the General Rating Formula lists these very symptoms among the criteria for a 50 percent rating.  38 C.F.R. § 4.130.  

Although the 70 percent rating criteria contemplate deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran has depressed mood, and because the 70 percent level contemplates a deficiency in "mood" among other areas, does not mean his PTSD rises to the 70 percent level.  Indeed, the 30 percent, 50 percent, and 70 percent criteria each contemplate some form of mood impairment.  The Board, instead, must look to the frequency, severity, and duration of the impairment.  Id.  Here, the Veteran's depressed mood is expressly contemplated by the 50 percent criteria, which contemplates "disturbances" in mood.  38 C.F.R. § 4.130.  The Veteran is adequately compensated for that impairment.

The Board notes that many of the listed criteria for a higher 70 percent rating, including illogical or obscure speech, a near-continuous panic or depression affecting independent function, neglect of personal appearance and hygiene, and obsessional rituals, were never demonstrated in VA examinations or outpatient treatment during the appeal period.  Although there is evidence of impaired impulse control, including the testimony of S.C. and the June 2014 incident with another patient, "periods of violence" as contemplated by the rating criteria are not demonstrated during the appeal period.  The Veteran reported feeling like hurting himself or someone else during his April 2011 VA examination, and reported some homicidal ideation during his August 2013 Board hearing.  However, the April 2011 VA examiner further noted the severity of the Veteran's condition was lessened when asked relevant questions in different ways, and that his high score on the PTSD checklist was likely due to his understanding the purpose of the examiner.  This examiner diagnosed "moderate" PTSD.  The report of homicidal ideation during the August 2013 Board hearing, alone, does not warrant a higher 70 percent rating.

As noted earlier, the symptoms listed in the rating criteria are not an exhaustive list, but examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Nevertheless, as discussed above, many of the symptoms associated with the Veteran's PTSD are adequately contemplated by the assigned 50 percent rating, and the evidence does not otherwise indicate that his condition otherwise results in an overall level of impairment more consistent with the 70 percent rating.  The Board notes that the Veteran has an extensive history of cocaine and alcohol abuse.  Indeed, cocaine use and alcohol use have been diagnosed as separate disorders by both VA examiners and VA treating physicians.  While many of the GAF scores generated during the period on appeal range from 45 to 50, indicative of severe impairment, these scores contemplate the Veteran's PTSD and his substance abuse.  The July 2014 VA examiner assigned a GAF score of 55 for PTSD only, reflecting moderate impairment.  This is consistent with the April 2011 VA examiner's diagnosis of "moderate" PTSD and recent diagnoses of "PTSD in remission" by VA physicians.  One such physician stated in October 2013 that the Veteran was not more than 50 percent disabled from PTSD, and the July 2014 examiner attributed only half of the Veteran's overall impairment to PTSD.  A June 2014 VA physician stated that the Veteran did not have an active mental illness other than antisocial personality trains and substance abuse.  Viewed collectively, these statements further indicate that the overall impairment resulting solely from PTSD is limited, and not consistent with a higher 70 percent rating.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected condition in considering if the Veteran is entitled to an extraschedular rating.  However, as discussed above, there is competent evidence distinguishing impairment associated with PTSD from that associated with cocaine and alcohol abuse.

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, the Veteran's various symptoms, including depression, sleep disturbances, memory problems, and impaired judgment, are all contemplated by Diagnostic Code 9411.  Indeed, the listed symptoms are not an exhaustive list, but merely examples of symptoms associated with a given level of impairment.  The General Rating Formula for Mental Disorders is therefore inherently broad in terms of symptoms that may be associated with a service-connected psychiatric disability.  There is no indication that the Veteran's PTSD results in any symptoms that fall so far outside this broad spectrum as to render its application inadequate.

III.  TDIU

A TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more or (2) two or more disabilities where there is (a) at least one disability is ratable at 40 percent or more and (b) sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

During the appeal period in this case, the Veteran has only been service-connected for PTSD at 50 percent.  Therefore, he does not meet the schedular criteria for a TDIU.

Nevertheless, a TDIU still may be awarded on an extra-schedular basis under the alternative provisions of 38 C.F.R. § 4.16(b) if it is shown he is indeed unable to secure and follow a substantially gainful occupation because of his service-connected disabilities.

Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined substantially gainful employment as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Under VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), "substantially gainful employment" is defined as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."

In determining entitlement to a TDIU, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability, without regard to advancing age or disabilities for which service connection has not been established.  See 38 C.F.R. §§ 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. VAOPGCPREC 75-91.  Thus, the criteria include a subjective (not just objective) standard.  However, the mere fact that a claimant is unemployed or has difficulty obtaining employment is insufficient reason to find that he is unemployable.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment, as VA's Rating Schedule is already designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.; see also 38 C.F.R. §§ 4.1, 4.15 (2014).

In addition to the evidence noted above, the Veteran testified in August 2013 that he last worked in 1980 when he was injured.  He was now a self-employed musician but asserted that he could not teach due to his PTSD.  Additional evidence shows the Veteran reported a history and educational background as a musician.

The July 2014 VA examiner also noted that the Veteran reported a history of not working after his fall in the 1980's.  The Veteran did not presently identify mental issues as a reason for his unemployment.  The examiner did note that anger or impatience associated with PTSD would make occupations involving frequent contact with the public, coworkers or supervisors difficult.  However, the examiner stated that PTSD alone would not preclude securing or maintaining substantially gainful employment.  Rather, PTSD accounted for no more than 50 percent of total occupational impairment, and drug and alcohol use disorders were more likely than PTSD to interfere with employment.

The Board notes that, in a claim for a TDIU, the ultimate question of whether a veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner").  It is currently the Veteran Benefits Administration's (VBA's) policy that if the facts of the case require VA to examine the Veteran [as part of his or her TDIU claim], the examiner is not to opine as to whether or not the Veteran is unemployable due to his or her service-connected disabilities, but should comment instead on the functional impairment caused solely by the service-connected disabilities.  VBA Fast Letter 13-13 (Jun. 17, 2013) (citations omitted).

In this case, the examiner stated that PTSD did not preclude the Veteran from securing or maintaining substantially gainful employment.  In light of the above regulations and policy, this statement is afforded no specific probative value in assessing the Veteran's employability.  Nevertheless, the examiner also stated that overall occupational impairment was, at most, only 50 percent due to PTSD, and that alcohol and drug disorders were more likely to interfere with employment.  This is consistent with the assignment of a GAF score of 55 for PTSD, which reflects moderate occupational impairment.  Therefore, notwithstanding the Veteran's own testimony regarding his employability, the overall weight of the competent medical evidence is against a finding that PTSD, alone, results in a level of occupational impairment sufficient to preclude the Veteran from securing and maintaining substantially gainful employment when viewed alongside his educational and occupational history.  As the Veteran does not meet the schedular criteria for a TDIU, referral for an extraschedular TDIU is not warranted in this case.


ORDER

A rating higher than 50 percent for PTSD is denied.

A TDIU is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


